Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on January 22nd, 2021 and March 21st, 2022 have been considered by the examiner. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Although the prior art discloses an optical unit with a shake correction function, comprising:
a movable body comprising a camera module;
a turning support mechanism which turnably supports the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism which turnably supports the turning support mechanism around a first axis intersecting the optical axis and turnably supports the turning support mechanism around a second axis intersecting the optical axis and the first axis; and
a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;
wherein the turning support mechanism comprises:
a plate roll which is fixed to the movable body;
a plate holder which comprises a facing part which faces the plate roll in a direction of the optical axis, and the plate holder being supported by the gimbal mechanism in a turnable state around the first axis;
a plurality of spherical bodies which are capable of rolling between the plate roll and the facing part,
the prior art fails to teach or fairly suggest alone or combination the following:
an optical unit with a shake correction function, comprising: a movable body …
“a magnetic attraction mechanism structured to generate an attraction force so that the plate roll and the facing part come close to each other in the direction of the optical axis; wherein the magnetic attraction mechanism comprises: an attraction part which is provided in a part in a circumferential direction around the optical axis in one of the plate roll and the plate holder; and an attracted part which is provided in a part in the circumferential direction in an other of the plate roll and the plate holder and is attracted by the attraction part; and wherein the attraction part comprises a magnet”.
Claims 2-16 are allowable due to dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sue (US 2017/0176766), Minamisawa (US 2018/0321506), Minamisawa2 (US 2018/0284570), Sakae (US 2020/0292841), and Chung (US 2018/0180900) each disclose an optical unit with a shake correction function, comprising: a movable body comprising a camera module; a gimbal mechanism which turnably supports the turning support mechanism around a first axis intersecting the optical axis and turnably supports the turning support mechanism around a second axis intersecting the optical axis and the first axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        26 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872